Citation Nr: 1423957	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-19 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to an initial compensable rating for headaches prior to August 6, 2012.

3.  Entitlement to a rating in excess of 30 percent for headaches from August 6, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1994 to February 2001 and from October 2001 to December 2001.   

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The December 2009 rating decision granted service connection and assigned noncompensable ratings for the Veteran's headaches and hypertension.  By a decision dated in January 2013, the noncompensable rating assigned for headaches was increased to 30 percent, effective August 6, 2012.  

In April 2014, the Veteran testified during a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  At his April 2014 hearing, which was prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to an initial compensable rating for hypertension.

2.  Prior to August 6, 2012, the Veteran's headaches resulted in characteristic prostrating attacks occurring on average once a month over the last several months.  

3.  For the entire period on appeal, the Veteran's headaches are not shown to occur very frequently or cause completely prostrating and prolonged attacks productive of severe economic inadaptability.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to a compensable disability rating for hypertension have been met.  38 U.S.C.A. § 7105 (West 2012); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  Prior to August 6, 2012, the criteria for a 30 percent rating for headaches have been met.  38 C.F.R. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8100 (2013).

3.  The criteria for a rating in excess of 30 percent for headaches have not been met.  38 C.F.R. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hypertension

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013).

In April 2014, the Veteran indicated his desire to withdraw his appeal regarding entitlement to a compensable rating for hypertension during his BVA hearing.  The Board finds that the Veteran's statements indicating his intention to withdraw the appeal, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to a compensable rating for hypertension, and it is dismissed.

Headaches

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

This appeal arises from disagreement with the initial evaluation following the grant of service connection for headaches.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the RO provided notice as to how VA assigns disability ratings in a letter sent to the Veteran in June 2009, prior to the initial adjudication in December 2009.


VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA obtained the Veteran's service treatment records and post service treatment records.  The file also contains statements and contentions made by the Veteran and his representative.  No outstanding evidence has been identified that has not otherwise been obtained.
VA obtained an opinion regarding the Veteran's claim in October 2007 and an examination in August 2012.  To that end, when VA undertakes to obtain an opinion or provide a VA examination, it must ensure that the opinion or examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinion and examination are adequate for adjudication purposes.  The VA physicians' reports were quite comprehensive and adequately addressed the Veteran's symptomatology.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion or examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the most recent examination is now almost 2 years old.  The mere passage of time since an examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's headache symptomatology since the last examination.  The Veteran has not argued the contrary and during his hearing even stated that the report from the last examination is an accurate reflection of his current symptomatology.

The Veteran was also provided an opportunity to set forth his contentions during an April 2014 Travel Board hearing before the undersigned.  The Court has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that during the April 2014 hearing, the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. Part 4 (2013).

The Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In cases where, as here, the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to determine if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013). 


The Veteran was service-connected for migraine headaches, effective in May 2009, and rated at 0 percent disabled under DC 8100.  Effective August 6, 2012, the Veteran's rating was increased to 30 percent under the same criteria.  

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  As to the term "productive of economic inadaptability", such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months warrant a 30 percent rating.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months warrant a 10 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  

"Prostration" is defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, (32nd Ed. 2012).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran's VA treatment records beginning in May 2009 show treatment for "chronic headaches."  During a consultation in June 2009, the Veteran indicated that he was prescribed nortriptiline for his headaches "which has made them bearable."  In September 2009, the Veteran stated that he had headaches several times a week.  He described them as a "dull ache which can start on either side over the ear."  He denied any photophobia/phonophobia with the headaches and he "may have some nausea but not vomiting."  He also reported that his headaches are "essentially happening daily and this pattern has been stable for several years."  The physician noted that the Veteran "feels that his headaches are mild and tolerable ~4-5 days/week, but 2-3 days/week may elevate to a severe pain if he does not take ibuprofen 800 mg, which is usually helpful at relieving the [headache] within ~2 hours."  There is no indicated trigger for his headaches, which "rarely last longer than 3-4 hours."  He was diagnosed with "probable migraines with medication overuse component."   

In October 2009, the VA physician who treated the Veteran in September 2009 rendered an opinion regarding the etiology and symptomatology of the Veteran's headaches.  He noted that the Veteran "was called today and reports no apparent difference in his headaches yet" after the physician changed his prescription to verapamil.  The Veteran denied mission any work recently but stated that he "has had to take breaks around one day/week due to severe headaches."  
 
In January 2010, the Veteran indicated that the verapamil was "still helpful for migraines" and that his daily headaches had improved.  However, he indicated that there was "no apparent benefit yet in terms of migraine frequency/severity."  

In July 2010, the VA physician changed the Veteran's prescription to topiramate for headaches, finding that he had an increase in headaches "over the past month."  He said he was still having about 2 migraines per month with each lasting 2 to 4 days.   In August 2010, the Veteran reported having had "a very positive response to topiramate for his headaches.  [Headache] reduction was almost immediate."  He went on to note that he "has not had any severe migraines over the past 6 weeks."  In November 2010, the Veteran again reported that his headaches were "improved."  He stated that he has a migraine "every 7-10 days" which resolve when he lays down and sleeps.  He also indicated that he "does not call in sick very often."  A primary care outpatient note dated in May 2012 indicates that the Veteran's headaches were in "control status" and he was having decreased migraine intensity, occurring one to two times per month.  He reported less severe headaches twice a week.   

The Veteran underwent a VA examination in August 2012.  During this examination, the examiner opined that the Veteran's first "characteristic prostrating attacks" manifested in June 1999, at which time he had a "very severe headache with nausea, vomiting, and visual symptoms."  Currently, the examiner indicated that the Veteran has headaches 2-3 days a week, "dull at first and then throbbing."  He indicated that 2 or 3 times a month, the Veteran has "mind blowing" right temporal headaches that build in intensity and last up to 3 days.  The Veteran stated that "most of the time he just tries to keep working despite the pain," however, "about twice a month he is incapacitated by them for about 4 hours, has to take ibuprofen 800 mg and take an afternoon off from work."  These headaches are associated with "visual flickering at times, nausea and increased photophobia from baseline."  The examiner noted that the Veteran's headaches included pulsating or throbbing head pain, pain localized to one side of the head, and that pain worsened with physical activity.  Prostrating attacks occur more frequently than once per month.  When asked if the headaches affect the Veteran's ability to work, the examiner stated that "during acute headache attacks is unable to work for about half a day.  This occurs about twice per month."  

During the Veteran's April 2014 hearing, he testified that he "can work through the headaches."  However, if a migraine begins, his supervisor lets him "lay down in the dark room for a period of--you know, not an hour" and take a break.  When asked how much time per month he misses work, the Veteran indicated that he does not usually leave work.  Even if he feels a "mind blowing" headache coming on in the morning, he would still go to work and take ibuprofen.  Considering his home life, the Veteran stated that he is less physically active and spends less time with his family because of his headaches.  

Compensable rating prior to August 6, 2012

Based on the above, the Board finds that criteria for assigning a 30 percent rating for headaches prior to August 6, 2012 have been met.  Throughout the appeal period the Veteran has experienced severe headaches that cause him to take breaks and, in some instances, sleep.  He has consistently reported that the frequency of these headaches occurring is about two to four times a month.  Even the VA examiner remarked that the Veteran had been experiencing characteristic prostrating headaches since 1999.  Thus, based on the evidence discussed above, and resolving all doubt in favor of the Veteran, the Board finds that migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months has been shown throughout the appeal period.  A 30 percent rating is warranted since the date of claim, which is May 21, 2009.

Rating in excess of 30 percent

The above evidence shows that the Veteran has headaches on a weekly basis, that some of them are prostrating, and that he has missed a couple half-days of work per month due to completely prostrating headaches.  However, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability has not been shown.  To the contrary, the Veteran reported in 2009 that he rarely missed work due to his headaches, and that, at its worse, he only needed to take a break once a week.  He similarly reported in 2010 that he did not call in sick very often.  Indeed, while he reported to the VA examiner in 2012 that his headaches became incapacitating about two a month and having to take off the afternoon from work, the Veteran testified that he is able to work through most of the headaches with pain medication and an hour long break.  

Thus, without there being any objective evidence of very frequent completely prostrating attacks causing severe economic inadaptability, the next higher (50 percent) rating is not warranted.  The frequency of such symptomatology is simply not shown.  As such, the symptoms, frequency, and duration of the Veteran's prostrating attacks more nearly approximate the criteria for the current 30 percent rating.

The Board acknowledges the Veteran's contentions during the hearing that although his supervisor is accommodating to his headaches, another job may not be as considerate.  However, this statement is highly speculative.  Further, the rating criteria contemplate whether the Veteran's headaches interfere with his economic adaptability, in this case his current position.  In this instance, the Veteran is able to maintain employment and misses little to no work because of his headaches.  Accordingly, a 50 percent rating is not warranted. 

The Board has considered the statements of the Veteran that his disability warrants a higher rating.  The Veteran is competent to report headache symptoms because this requires only personal knowledge as it comes to him through his senses, but he is not competent to identify his disability according to a specific rating in the diagnostic codes.  Layno, 6 Vet. App. at 470.  Instead, the Board relies on the examining medical personnel who have rendered findings which directly address the criteria under which this disability is evaluated.  Moreover, as noted, the Veteran reports himself that he very rarely misses work due to his headaches.  He has also made no indication his headache disability has hindered his productivity within the company he works for.  Put another, the symptoms described by the Veteran do not rise to the level of disability contemplated by the 50 percent rating criteria.

Other Considerations

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's headaches.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2013), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for each period, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture for headaches is contemplated by the Rating Schedule, and the assigned scheduler evaluations are, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, he testified during the April 2014 Travel Board hearing that he was still working.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

ORDER


The claim for entitlement to a compensable disability rating for hypertension is dismissed without prejudice.

Entitlement to a 30 percent rating for headaches prior to August 6, 2012 is granted.

Entitlement to a rating in excess of 30 percent is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


